            Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 1 of 23 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________ Districtof
                                                                      ofIndiana
                                                                         __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No.
               DEMETRIS CAMPBELL (-01)                             )                 1:20-mj-0686
                ANGEL MONTANO (-02)                                )
                                                                   )
                                                                   )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           July 19, 2020 and July 28, 2020      in the county of                Marion        in the
     Southern          District of             Indiana         , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 1951(a)                              Interference in Interstate Commerce
18 U.S.C. § 924(c)                               Branishing a Firearm in Commission of a Violent Crime




         This criminal complaint is based on these facts:
See Affidavit




         ✔ Continued on the attached sheet.
         u

                                                                                             s/ Leonard Rothermich
                                                                                              Complainant’s signature

                                                                                 Leonard P. Rothermich, Special Agent/FBI
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
          WHOHSKRQH               UHOLDEOHHOHFWURQLFPHDQV

Date:     August 12, 2020
                                                                                                 Judge’s signature
                                                                          _______________________________
City and state:                          Indianapolis, IN                        Hon. Tim A. Baker, U.S. Magistrate Judge
                                                                           Tim A. Baker Printed name and title
                                                                           United States Magistrate Judge
                                                                           Southern District of Indiana
  Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 2 of 23 PageID #: 3




        AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT
                         AND ARREST WARRANT


       I, LEONARD P. ROTHERMICH, being duly sworn according to law, depose and state

as follows:

                                          I. INTRODUCTION


       1.      I am and have been employed as a Special Agent with the Federal Bureau of

Investigation [“FBI”] since November of 2014. Prior to that time, I spent 22 weeks training to

be a Special Agent at the FBI Academy in Quantico, Virginia beginning on June 15, 2014.

Through the FBI, I have received extensive training related to the investigation of federal crimes

to include violent crime and firearms offenses. Prior to this, I spent five years on active duty in

the United States Army as an officer in the Military Police Corps. I am currently assigned to the

FBI Violent Crime Task Force [“VCTF”] in the Indianapolis Field Office of the FBI. In this

assignment, I investigate all manner of violent crime, to include armed commercial robberies and

firearm related offenses.

       2.      This affidavit is submitted in support of an application for Warrants for Arrest of

Demetris Campbell [“CAMPBELL”], black male, date of birth [“DOB”] XX-XX-1994; and

Angel Montano [“MONTANO”], black male, DOB XX-XX-2001. Based on my training and

experience, and based on the facts below, there is probable cause to believe that the CAMPBELL

and his co-conspirators, to include MONTANO, committed multiple counts of being in violation

of Title 18 United States Code, Sections 1951(a)(1) and 924(c) between the dates of July 19,

2020 and July 28, 2020. Based on the obtained statements and evidence within this

investigation, your Affiant believes that there is probable cause to prove the following:


                                                 1
  Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 3 of 23 PageID #: 4




            a. CAMPBELL and other unknown subjects committed an armed robbery of

       VICTIM 1 and VICTIM 2 within the vicinity of 4354 Mill View Court, Indianapolis,

       Indiana, on July 19, 2020, which was orchestrated and facilitated through the online

       marketplace OfferUp.

            b. CAMPBELL, MONTANO, and other unknown subjects committed a robbery of

       VICTIM 3, VICTIM 4, and VICTIM 5 within the vicinity of 6830 Mill View Court,

       Indianapolis, Indiana, on July 20, 2020, which was orchestrated and facilitated through

       the online marketplace OfferUp.

            c. CAMPBELL committed an armed robbery of VICTIM 6 within the vicinity of

       4354 Mill View Court, Indianapolis, Indiana, on July 22, 2020, which was orchestrated

       and facilitated through the online marketplace LetGo.

            d. CAMPBELL, MONTANO, and other unknown subjects committed an armed

       robbery of VICTIM 7 and VICTIM 8 resulting in death within the vicinity of 2054

       Adams Street, Indianapolis, Indiana, on July 28, 2020, which was orchestrated and

       facilitated through the online marketplace OfferUp.

       3.      Your Affiant knows that OfferUp and LetGo are internet-based user-to-user

marketplaces, which are described more fully herein:

            a. OfferUp: OfferUp is an online marketplace that can be accessed either through

               the URL www.offerup.com or its associated telephone-based application. In

               either interface, a subscribed user can advertise the sale of an item that they

               currently own. A user can also directly communicate with a seller about an

               advertised item. A person subscribes to the marketplace by registering their email

               address with the website. The seller can then post photos of an offered item as

                                                 2
Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 4 of 23 PageID #: 5




         well as whatever price that he or she wants to sell it for. A potential buyer can

         use the website or application to search for items for sale within the marketplace

         based on their current location. OfferUp will attempt to prioritize the listing of

         available items based on how close in proximity the seller of the items are to the

         buyer’s registered location. The buyer can then message the seller directly to

         make his or her interest in an item known and to initiate the transaction. The two

         parties then use the interface to negotiate a final price as well as how and where

         the final exchange will take place. OfferUp’s headquarters is located in Bellevue,

         Washington, and the enterprise owns internet servers located outside the state of

         Indiana, which facilitate this type of interstate communication in pursuit of a

         transaction between two persons.

      b. LetGo: Much like OfferUp, LetGo is also an online marketplace that can be

         accessed either through the URL www.letgo.com or its associated telephone-

         based application. In either interface, a subscribed user can either advertise the

         sale of an item that they currently own or directly communicate with a seller

         about an advertised item. A person subscribes to the marketplace by the

         registering their email address with the website. The seller can then post photos

         of an offered item as well as whatever price that he or she wants to sell it for. A

         potential buyer can use the website or application to search for items for sale

         within the marketplace based on their current location. OfferUp will attempt to

         prioritize the listing of available items based on how close in proximity the seller

         of the items are to the buyer’s registered location. The buyer can then message

         the seller directly to make his or her interest in an item known and to initiate the

                                           3
  Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 5 of 23 PageID #: 6




               transaction. The two parties then use the interface to negotiate a final price as

               well as how and where the final exchange will take place. LetGo’s headquarters

               is located in New York, New York, and the enterprise owns internet servers

               located outside the state of Indiana, which facilitate this type of interstate

               communication in pursuit of a transaction between two persons.

       4.      Title 18, United States Code, Section 1951(a) states: Whoever in any way or degree

obstructs, delays, or affects commerce or the movement of any article or commodity in commerce,

by robbery or extortion or attempts or conspires to do so, or commits or threatens physical violence

to any person or property in furtherance of a plan or purpose to do anything in violation of this

section shall be fined under this title or imprisoned not more than twenty years, or both.


       5.      Title 18, United States Code, Section 924(c) states: Any person, who carries,

brandishes, or uses a firearm during a crime of violence, in furtherance of such a crime, shall, in

addition to the punishment provided for such a crime of violence, be sentenced to a term of

imprisonment not less than seven years. If death results from the use of such a firearm, it shall be

punished by death or sentenced to a term of imprisonment for any term of years or for life.


       6.      The statements contained in this affidavit are based in part on information

provided by, and conversations held with, Special Agents and Task Force Officers [“TFOs”] of

the FBI; detectives and patrol officers of the Indianapolis Metropolitan Police Department

[“IMPD”]; witnesses; and on my experience and background as a Special Agent of the FBI.

       7.      I have not included each and every fact that has been revealed through the course

of this investigation. I have set forth only the facts that are believed to be necessary to establish

the required foundation for this issuance of the requested Warrant for Arrest.

                                                  4
  Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 6 of 23 PageID #: 7




                          II. BACKGROUND OF THE INVESTIGATION


       8.      On July 19, 2020, VICTIM 1 communicated with an unknown person, who

maintained the username “Man With The Plan” [“MWTP”] on the internet-based marketplace

OfferUp. The purpose of the communication was for VICTIM 1 to purchase an iPhone 11 Pro

Max from him. The user of the MWTP account provided VICTIM 1 with the Indianapolis

address of “4354 mill view ct”, which was where he was willing to meet to complete the

transaction. To note, your Affiant knows this address to be within the Pepper Mill Apartment

complex, located on North Shadeland Avenue in Indianapolis, Indiana. The user also provided

VICTIM 1 with the phone number of “219-359-7650” [“x7650”] that he could be reached at for

further communication. The two parties agreed on a price of $400 for the iPhone, and VICTIM

1 additionally agreed to meet the user at the provided address. VICTIM 1 brought his father,

VICTIM 2, along with him to the transaction location. Upon their arrival, three black males

[“ROBBER 1”, “ROBBER 2”, and “ROBBER 3”] approached their vehicle. VICTIM 2 would

later recall to IMPD officers that ROBBER 1 appeared to be physically smaller than the others.

ROBBER 1 approached VICTIM 1’s window and showed him what appeared to be an iPhone 11

Pro Max. The ROBBERS then brandished pistols and demanded the VICTIM’S money.

Following the initiation of the robbery, one of the ROBBERS also struck VICTIM 1 in the face

with his pistol, which caused him great physical pain. The ROBBERS ultimately stole loose US

currency from both of the VICTIM’S wallets as well as VICTIM 1’s Nike Air Jordan tennis

shoes that he was wearing. The ROBBERS then fled the area, and VICTIM 2 contacted 911.

The IMPD responded to the scene and initiated an investigation.

       9.      On July 20, 2020, VICTIM 3 communicated with the MWTP account over the

OfferUp application. She initiated contact with him in order to inquire about his account’s
                                                5
   Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 7 of 23 PageID #: 8




posted advertisement of an iPhone 11 Pro Max for $800. The MWTP user instructed VICTIM 3

to meet him at “4354 mill view ct.” VICTIM 3 brought along her two juvenile children,

VICTIM 4 1 and VICTIM 5 2, to the transaction. Upon their arrival, she communicated to the user

over OfferUp that she was there and what kind of vehicle she was in. The user replied a minute

later over the OfferUp application: “Okay here I come.” Shortly thereafter, a black colored Jeep

parked behind VICTIM 3’s vehicle, in a position that blocked her from driving away. A black

male [“ROBBER 1”] then exited from the Jeep and approached VICTIM 3 at her driver’s side

window. He reached into her vehicle and placed the muzzle of a pistol against her thigh. He

demanded “everything”, so VICTIM 3 gave him her rose gold colored iPhone 11 as well as

VICTIM 4’s silver iPhone 6 and Apple AirPods. ROBBER 1 then re-entered the Jeep, and the

vehicle drove out of her line of sight. VICTIM 3 immediately drove her and her children out of

the apartment complex and to the nearby Dollar General, located at 4502 North Shadeland

Avenue, Indianapolis, Indiana. She called 911, and officers with the IMPD responded to the

scene. Given that VICTIM 3 was Hispanic and that English was not her first language, a fluent

Spanish-speaking employee of the Dollar General translated VICTIM 3’s statement to the

officers that day. IMPD subsequently opened an investigation into the matter.

        10.      On July 21, 2020, CAMPBELL sold VICTIM 3’s stolen rose gold colored iPhone

11 through an EcoATM, which was located inside of the Kroger grocery store at 4445 East 10th

Street, Indianapolis, Indiana. To note, your Affiant knows EcoATMs to be independent

merchant stations located within certain businesses and locations throughout a given city. These

stations’ sole function is to allow individuals to sell their cell phone, MP3 player, or computer



1 VICTIM 4’s age was 13-years-old at the time of this incident.
2 VICTIM 5’s age was 8-years-old at the time of this incident.
                                                         6
  Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 8 of 23 PageID #: 9




tablet for a predetermined price. The seller specifically deposits the device into the machine and

then provides their legal name and fingerprint as part of the transaction. The machine also takes

a photograph of the seller as he or she is standing before the station during the transaction

process. All of this information, to include the obtained information identifying the sold item, is

retained in an online database called LeadsOnline, which law enforcement has access to.

Investigators can query the database to search for items, such as cell phones, that are known to

have been previously stolen in order to see if any person has since sold it to an EcoATM for

cash. During CAMPBELL’s sale of VICTIM 3’s iPhone, he was required to provide all of the

above-described information.

       11.     On July 22, 2020, VICTIM 6 agreed to purchase an iPhone 11 Pro Max from an

unknown user through the online marketplace LetGo. The seller maintained an account name of

“Simone”. VICTIM 6 agreed to buy the iPhone from Simone for $560. Simone directed

VICTIM 6 to meet at “4354 mill view ct.” Upon her arrival, VICTIM 6 informed the seller over

the LetGo application that she was there and what type of vehicle she was in. The user replied a

minute later over the LetGo application by stating, “Okay here I come.” ROBBER 1 then

approached VICTIM 6 from an unknown location and brandished a pistol. ROBBER 1 wore a

mask covering the lower portion of his face. He stated to her, “I’ll shoot you! Give me the

cash!” VICTIM 6 complied by giving him the $560 in loose US currency that she had brought

for the transaction as well as her Samsung cell phone. ROBBER 1 then fled from the scene.

VICTIM 6 returned home, so that she could contact the police to report the incident.

       12.     VICTIM 6 described ROBBER 1 as being a very thin black male that was

approximately 5’7” and that he appeared to be in his late teens or early 20’s of age. She further

described him as having maintained a short haircut and had bushy eyebrows. Through the course

                                                 7
  Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 9 of 23 PageID #: 10




of this investigation, your Affiant became very familiar with MONTANO’s physical features.

Therefore, your Affiant is aware that MONTANO is 5’6”, 120 lbs, and has short hair with larger

defined eyebrows.

       13.     Between July 21, 2020 and July 27, 2020, VICTIM 7 participated in ongoing

contact with a user named “Tony Reese” [“Reese”] on OfferUp regarding the advertised sale of

two iPhone 11 Pro Maxes for $1400. VICTIM 7 ultimately agreed to the price, and Reese

provided him with the address of 2713 Braxton Drive, Indianapolis, Indiana to complete the sale.

VICTIM 7 drove to the residence and informed Reese over the OfferUp application that he had

arrived. Reese then asked him what kind of car he was in. VICTIM 7 responded “Are you

serious I’m right in front of your house.” Reese responded “Okay here I come” and three black

males suddenly approached VICTIM 7’s vehicle wearing masks that covered the lower portion

of their faces. They presented him with an iPhone, and VICTIM 7 looked at it before finally

informing them that he intended to complete the transaction through PayPal. The males stated

that they did not have a PayPal account, so VICTIM 7 eventually offered to drive to a nearby

Wal-Mart to buy one of them a PayPal card. When they agreed to his idea, VICTIM 7 drove

away and did not return.

       14.     VICTIM 7 later explained to detectives with the IMPD that he owns a business

where he specializes in repairing and unlocking cell phones. He also purchases used cell phones

in order to wipe them and resell them. The business is called Indy Cells. He stated that he did

not return to the Braxton Drive address that day, because he felt that the situation became




                                                8
 Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 10 of 23 PageID #: 11




suspicious when the three males approached him. He explained that this was very unusual

compared to many of the other transactions that he had done.

       15.    However, later that night, VICTIM 7 obtained the previously agreed upon amount

of cash to complete the transaction. Despite his original concerns, he re-engaged Reese about

the advertised iPhones. Reese informed that the phones were still available, so VICTIM 7

provided him with his personal cell phone number that he could be reached at for further

communication. He then began receiving text messages from an iCloud account maintaining the

registered email address of BigModdy74@iCloud.com [“BM74”]. Given the context of their

ensuing text message conversation, VICTIM 7 believed that the person he was writing to was

still Reese. The email address ultimately messaged VICTIM 7 to meet him at “2054 Adams St.”

Given the circumstances of the previous attempted transaction on the day prior, VICTIM 7 asked

his brother, VICTIM 8, to join him. VICTIM 8 decided to bring his pistol before leaving. They

drove in VICTIM 7’s black Pontiac Grand Prix, bearing Indiana license plate BUF686.

       16.    VICTIM 7 arrived with VICTIM 8 at approximately 3:07 pm on the afternoon of

July 28, 2020. VICTIM 7 sent BM74 a text messaging stating “What you on bro? You got me

pulling up to abandoned houses.” A blue colored Ford Focus bearing Indiana temporary tag

2568410 quickly pulled up directly behind VICTIM 7’s vehicle that was parked in front of 2054

Adams Street and idled. VICTIM 7 observed what he believed to be multiple males occupying

the Focus. The Focus eventually drove south down Adams Street and out of their sight. Both

VICTIM 7 and VICTIM 8 briefly discussed how they no longer felt comfortable with the

situation playing out before them. Within a few minutes of arriving, VICTIM 7 began to drive

away. As he drove south on Adams Street, he received another text from BM74 that said

“Where you going bro?” When the VICTIMS reached the corner of Adams Street and East 20th

                                               9
 Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 11 of 23 PageID #: 12




Street, the blue Ford Focus suddenly cut them off from the opposite direction and parked in a

fashion that prevented them from continuing forward. ROBBER 1 then exited from the driver’s

seat and brandished what VICTIM 7 would later describe to be a “Mini AK” or “Draco” style

firearm. VICTIM 7 noticed that ROBBER 1 was small, had tattoos on his arms, and a gap in his

front teeth. VICTIM 7 further noticed that the Focus had what appeared to be damage from

bullet holes. ROBBER 1 approached the driver’s side window and tapped on it with the muzzle

of his gun. Both VICTIM 7 and VICTIM 8 put their hands up and continually stated that they

did not have anything to give him. ROBBER 1 then fired multiple rounds into VICTIM 7’s

vehicle, which hit him three times as well as killed VICTIM 8. VICTIM 8 managed to return

fire, causing ROBBER 1 to flee the area on foot, before becoming incapacitated. VICTIM 7

drove him and his brother to the nearby Rural Pantry, located at 1856 North Rural Street. Upon

his arrival, he contacted 911 and reported the attempted robbery and shooting.

        17.     The IMPD responded to the scene of the report as well as the intersection of 20th

Street and Adams Street. They observed multiple expended 9mm shell casings in the

intersection where VICTIM 7 reported the shooting to have happened. However, the blue Ford

Focus was nowhere to be found. Detectives located an individual [“the COOPERATING

WITNESS 3”] on the 20th block of Adams Street. The COOPERATING WITNESS corroborated

VICTIM 7’s statement in that he/she observed a blue Ford Focus had blocked in the VICTIM’S

vehicle and that the driver of the Ford fired multiple shots at them before fleeing.

        18.     As part of the IMPD’s immediate follow-up of their homicide investigation, they

requested their Crime Lab unit to process VICTIM 7’s Pontiac Grand Prix. As part of this effort,



3 Your Affiant and detectives from the IMPD know the true identity of the COOPERATING WITNESS, however it
is not being disclosed in this Affidavit.
                                                   10
 Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 12 of 23 PageID #: 13




certified evidence technicians recovered unidentified fingerprints from the backside of the

driver’s side sideview mirror. The IMPD then submitted these prints to the IMPD Latent Print

Unit for comparisons.

       19.     Detectives and TFOs from the IMPD Covert Robbery Unit [“IMPD CRU”] and

FBI VCTF located the blue Ford Focus later that evening. It remained parked outside of the

vicinity of 4118 Elmont Terrace throughout the majority of the night. After multiple hours of

inactivity in or around the Focus, the IMPD discontinued active surveillance on it. The

following morning, on July 29, 2020, the IMPD re-located the Ford Focus driving in the vicinity

of East 38th Street and Post Road. The IMPD conducted a traffic stop of the vehicle and took its

lone occupant into custody. The occupant was confirmed to be MONTANO. The officers

noticed that the vehicle had damage from what appeared to be multiple bullet strikes. They

ultimately had the Focus towed to police custody in lieu of a search warrant. During an

inventory search of its contents prior to being towed, the officers witnessed a black

semiautomatic pistol concealed underneath the driver’s seat. They then transported MONTANO

to the IMPD Homicide Office for questioning.

       20.     Upon his arrival, IMPD Detectives Matthew Pankonie [“Det. Pankonie”] and

Erika Jones [“Det. Jones”] presented MONTANO with his Miranda rights, which he stated that

he understood and waived by signing an IMPD Advice of Rights form. MONTANO stated that

he had been the sole driver and occupant of the Ford Focus throughout the day prior, on July 28,

2020. However, he did not admit to any knowledge of a robbery or shooting. When asked why

the vehicle was found parked at 4118 Elmont Terrace the night prior, MONTANO answered that

his “sister” lived there and that he stayed there sometimes. He further stated that he also went to

his girlfriend’s house that day, who he described as living near East 38th Street and Post Road.

                                                11
 Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 13 of 23 PageID #: 14




The detectives noticed during their interview of him that he maintained tattoos on his arms and

had a gap between the front of his teeth, which appeared to match VICTIM 7’s description of

ROBBER 1. The IMPD ultimately arrested MONTANO that day for his unlawful possession of

a firearm and narcotics located within the Ford.

       21.     As the above events transpired, the IMPD CRU and FBI VCTF investigated the

series of online marketplace robberies that had transpired between July 19, 2020 and July 22,

2020, as previously described. As part of this investigation, they obtained a warrant from the

Marion County (Indiana) Superior Court [“MCSC”] to ping the x7650 phone number originally

provided by the MWTP OfferUp account to VICTIM 1 during the July 19th robbery. Sprint

executed the ping and also provided subscriber information for the target number, per the orders

within the warrant. Once they received the requested records, they learned that CAMPBELL

was the subscribed owner of the phone account.

       22.     Furthermore, the IMPD CRU, in partnership with the assigned IMPD Robbery

detectives for each incident, obtained records pertaining to the OfferUp and LetGo accounts

involved in the ongoing spree. This included records for the MWTP OfferUp account and the

Simone LetGo account. Each of these records were obtained through warrants authorized by the

MCSC. The provided records specifically contained subscriber information, user-to-user

message content organized by date and time, as well as IP log-in and log-out information. The

IMPD observed content within the two suspect records that corroborated the series of events




                                                   12
 Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 14 of 23 PageID #: 15




leading up to each of their respective robberies, as described by the VICTIMS. The following

pertinent information was also located amongst the two target accounts:

              a. The MWTP and Simone accounts each maintained the same registration email,

                 which a new user would have to provide in order to create the account. The email

                 was simonew613@gmail.com

              b. The creator of the MWTP account registered the x7650 phone number to it.

              c. The Simone account provided the x7650 phone number multiple times to various

                 prospective buyers as a way to contact him.

        23.      Following the attempted robbery of VICTIM 7, Det. Pankonie entered the

presumed alias “BigModdy74” (as identified as the iCloud user name that lured VICTIM 7 to the

vicinity of 2054 Adams Street earlier that day) into the Google internet search engine. Google

provided a link to an Instagram profile page for “Big Moddy 74”, which maintained a URL of

www.instagram.com/hunnitdollar.moddy. The handle for the account was

“@hunnitdollar.moddy”. This page showed multiple pictures posted of CAMPBELL in a nature

that caused the IMPD to strongly believe that he was the owner of this Instagram account. One

of the pictures posted to the account approximately four weeks from the date of the investigation,

showed CAMPBELL posing with his arm around MONTANO. Both males were making

gestures with their hands that your Affiant knows in his investigative experience to likely be

gang-affiliated symbols. MONTANO also maintained a black semiautomatic pistol in his other

hand.

        24.      Later in the day on July 29, 2020, the IMPD CRU, FBI VCTF, and the US

Marshal Service [“USMS”] identified CAMPBELL’s x7650 as actively pinging in the vicinity of

2058 Adams Street, Indianapolis, Indiana. The agencies immediately initiated active physical

                                                 13
 Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 15 of 23 PageID #: 16




surveillance on the address. Law enforcement eventually observed CAMPBELL exit from the

residence and depart in a vehicle. Covert investigators followed him to a gas pump located at a

Kroger Fuel Center, at 4445 East 10th Street, Indianapolis, Indiana. To note, this Fuel Center

was located directly in front of the Kroger within the Linwood Square Shopping Center which

was where CAMPBELL sold VICTIM 3’s rose gold colored iPhone on July 21, 2020. Officers

placed CAMPBELL into custody and transported him to the IMPD Homicide Office for

questioning. At the time of his arrest, he had an iPhone on his person, which was registered to

the x7650 phone number. The IMPD seized the phone as evidence and transported it to the

IMPD Property Room.

       25.     Upon CAMPBELL’s arrival, Det. Pankonie and TFO Nick Andrews [“TFO

Andrews”] presented him with his Miranda rights. CAMPBELL stated that he understood his

rights and voluntarily waived them by signing an IMPD Advice of Rights form. He ultimately

admitted that he had maintained and utilized OfferUp and LetGo to commit robberies. More

specifically, he admitted to creating false advertisements on the online marketplaces in order to

lure customers into transactions where they would ultimately be robbed of the cash that they

brought for it. He stated that he used the previously identified simonew614@gmail.com email

address and the x7650 phone number to register and use the multiple accounts that he maintained

on these marketplaces. These accounts included the MWTP, Simone, and Reese accounts

previously identified. CAMPBELL explained that he would set the robbery up by

communicating directly with potential buyers. Once he had a buyer ready to meet, he would

instruct them to go to a predetermined location. From there, MONTANO would also be there at

the agreed upon time and rob the buyers at gun point. CAMPBELL made sure to ask the buyer

what kind of car they were in once he or she notified him that they had arrived. He would then

                                                14
 Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 16 of 23 PageID #: 17




communicate this information to MONTANO in order for him to complete the robbery.

CAMPBELL informed investigators that MONTANO committed all of the robberies that he

initiated on OfferUp or LetGo on July 19th, July 20th, July 22nd, and July 28th. However, he

stated that he did not know the true names of anyone else that MONTANO would bring along

with him. CAMPBELL stated that he never showed up to the robbery itself. His job was only to

set them up. MONTANO would then give him a cut of the cash proceeds after they were done.

       26.     Furthermore, CAMPBELL recalled and provided details from the three robberies

previously described in this Affidavit on July 19th, July 20th, and July 22nd. This included

locations that he sent the VICTIMS and the accounts that he used to do it. CAMPBELL also

recalled details regarding the final robbery that he set-up on the day prior. He specifically

recalled communicating with VICTIM 7 for a few days before it finally happened. He explained

that he actually set up two different meetings with VICTIM 7. The first time they intended to

rob him, VICTIM 7 informed the males that were waiting for him that he only had PayPal to

complete the transaction. So the group decided against completing the robbery since no cash

would seemingly be present. When VICTIM 7 re-engaged CAMPBELL the next day,

CAMPBELL created a PayPal account. He planned with MONTANO to actually sell VICTIM 7

some cell phones on Adams Street. Then, once the transaction went through electronically,

MONTANO would then commit an armed robbery of VICTIM 7 to get the phones back.

       27.     Once CAMPBELL had created a PayPal account and confirmed that VICTIM 7

was coming to the address that he had provided him, he made a FaceTime call to MONTANO.

He informed MONTANO: “I’m about to sell these phones.” CAMPBELL quoted MONTANO

as merely stating “Big Moddy, I’m on that.” CAMPBELL explained to the detectives that



                                                15
 Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 17 of 23 PageID #: 18




MONTANO meant that he was going to “rob” VICTIM 7. CAMPBELL then, knew that their

adapted plan was now in motion.

          28.   CAMPBELL admitted to being physically present at 2058 Adams Street when

VICTIM 7 arrived on July 28th, as previously planned with MONTANO. He remembered

MONTANO arriving in his blue Ford Focus and parking directly behind VICTIM 7, who he

remembered being in a black colored Pontiac. MONTANO then drove away and began circling

the block. However, VICTIM 7 drove away before CAMPBELL could step outside to make the

transaction happen. He remembered texting VICTIM 7 asking where he was going.

CAMPBELL then watched from his house as MONTANO cut VICTIM 7 off and exited from his

vehicle towards the driver’s side window. It appeared a brief exchange transpired between the

occupants of the Pontiac and MONTANO before MONTANO initiated the shooting. Moments

later, MONTANO arrived on foot at 2058 Adams Street. He informed CAMPBELL that he had

decided to start shooting at the VICTIMS because they “smiled” at him.

          29.   CAMPBELL knew MONTANO to carry what he referred to as a “Draco” style

firearm. This was the firearm he believed that MONTANO had used to commit the shooting that

day. He also knew MONTANO to own and carry other types of firearms, to include a Glock

pistol.

          30.   Det. Pankonie presented CAMPBELL with a photo array, which contained

pictures of six similar-looking males. The males were specifically similar in skin tone and facial

features. The purpose of the photo array was to see if CAMPBELL recognized any of the




                                                16
 Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 18 of 23 PageID #: 19




individuals pictured in it, one of which Det. Pankonie knew to be MONTANO. CAMPBELL

identified MONTANO’s photo as the person he knew to be MONTANO.

          31.   The IMPD then arrested CAMPBELL for his participation in the above described

events.

          32.   Also on July 29, 2020, Det. Pankonie met with VICTIM 7 at the hospital, where

he was still being treated for his gunshot wounds. Det. Pankonie presented him with a photo

array of six similar-looking males, one of which Det. Pankonie knew to be MONTANO.

VICTIM 7 looked at all six photographs and stated that MONTANO’s picture looked familiar to

him, unlike the other five pictured individuals. He asked Det. Pankonie if this person had a gap

in his teeth and tattoos on his arm. Det. Pankonie said that he could not answer that. VICTIM 7

ultimately identified MONTANO as ROBBER 1 and circled his picture on the photo array. He

added “I believe that’s the guy, I’d have to see him in person.”

          33.   On July 30, 2020, TFO Andrews individually presented VICTIM 3 and VICTIM

4 with separate photo arrays. TFO Andrews knew one of the males in each of the arrays to be

MONTANO. Both VICTIM 3 and VICTIM 4 positively identified MONTANO as ROBBER 1

from the armed robbery on July 20, 2020.

          34.   The IMPD obtained a warrant to search CAMPBELL’s seized iPhone maintaining

the x7650 phone number. The execution of the warrant recovered MMS/SMS text messages

stored on the device among other saved data. A review of these messages showed a picture of

MONTANO holding what appeared to be a Draco NAK-9 automatic pistol. Your Affiant knows




                                                17
 Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 19 of 23 PageID #: 20




this through communication with other law enforcement that this particular gun fires 9mm

caliber bullets. The picture had been sent to him as part of a text message on July 21, 2020.

        35.      This same day, the IMPD executed a warrant on 9051 East 38th Place,

Indianapolis, Indiana. This address was registered to Jayla Maxie [“Maxie”], who was the

known girlfriend of MONTANO. During the search, detectives located a bag containing 9mm

ammunition. They seized this as potential evidence. Det. Pankonie and Det. Jones then

conducted an interview of Maxie. She admitted to knowing MONTANO. She further stated that

she had seen him carrying a “Baby AK” on July 26, 2020. 4 The blue Ford Focus was hers, but

she only allowed him to have access to it. She stated that she had initially been driving it earlier

in the day on July 28th. She thought that MONTANO came over around 1:00 pm and borrowed

her Focus around that time. He did not come back with it until around 4:00 pm that afternoon.

        36.      Later that night, MONTANO contacted Maxie through the Marion County

(Indiana) Jail [“MCJ”] phone system. This system allowed inmates to make outgoing phone

calls from the jail. The MCJ gave each inmate a designated PIN from which they could access

their specific phone account. The phone system then recorded these outgoing calls and

maintained them in a searchable online database. The IMPD and your Affiant reviewed many of

MONTANO’s recorded jail calls following his incarceration on July 29, 2020. Through a review

of his calls, the IMPD and your Affiant were able to locate a call that he made to Maxie on July

30th, immediately following the IMPD’s execution of the warrant on her residence. Maxie was




4 Your Affiant and the IMPD detectives involved believe base on their training and experience that a “Baby AK” is
a common nickname for a Draco-style firearm.
                                                       18
 Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 20 of 23 PageID #: 21




agitated in the call and explained to MONTANO how the police had seized his “bullets” from a

closet in her apartment. MONTANO responded with the following:

               a. “All right, though, that’s cool, that’s cool. Because them bitches brand new.”

         37.      Maxie then informed MONTANO that the IMPD had also taken his cell phone

that he had left at her house. MONTANO responded to this revelation by stating after a brief

pause:

               a. “All right. It’s cool, cause…you feel me, we ain’t never say shit on the phone

                  neither.”

         38.      On July 31, 2020, your Affiant and members of the IMPD CRU executed a search

warrant at the residence located at 4118 Elmont Terrace, Indianapolis, Indiana. This residence

was where Maxie’s blue Ford Focus was first located on July 28th following the initiation of the

homicide investigation, as previously explained. MONTANO had also previously told

investigators during his post-arrest statement that his “sister” lived there. The purpose of the

warrant was a continued effort to locate MONTANO’s Draco NAK-9. Investigators had since

learned that Kierra Summers [“Summers”] was the primary resident of this address. Summers

was present at the time of the warrant and provided a statement to your Affiant and Det.

Pankonie. She admitted to knowing MONTANO. She had first met him when he used to date

her younger sister. To note, it was at this time that investigators learned that MONTANO and

Summers were not blood relatives but instead were actually just close friends. Sometime

thereafter, Summers had allowed MONTANO to move in with her. However, Summers was

having trouble with the Indiana Department of Child Services [“DCS”] over her ability to care

for several juveniles that were in her custody. She in turn began to have issues with

MONTANO, because he kept bringing guns into her house, which violated DCS’ rules.

                                                   19
 Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 21 of 23 PageID #: 22




Summers knew MONTANO to maintain a “Draco”, which she last saw him with on July 28,

2020. She also knew him to be driving a blue car that day. She knew this, because MONTANO

had come over to her house at some point to say hello.

       39.      The IMPD knew in their partnership with the management of the apartment

complex that maintained 4118 Elmont Terrace that they maintained security cameras throughout

the property. These cameras specifically recorded footage that captured the parking lot outside

of the residential buildings. They provided the IMPD, and in turn your Affiant, access to these

cameras. A review of this footage showed the following series of events on July 28, 2020

outside of 4118 Elmont Terrance:

             a. At 1:00 pm, the blue Ford Focus arrived into the complex and parked directly in

                front of 4118 Elmont Terrance. After idling for approximately one minute, a

                black male exited the driver’s seat carrying what appeared to be a Draco NAK-9.

                Your Affiant observed a long, thin magazine protruding from its stock, which

                would be consistent with the type of magazine used for a Draco NAK-9. The

                male appeared to match the same height, weight, and physical stature of

                MONTANO. The male walked directly into Summers’ residence. To note, the

                male was the only person recorded exiting from the vehicle.

             b. At 1:24 pm, the same male exited from 4118 Elmont Terrace again carrying the

                Draco NAK-9 in his hand. He entered the driver’s seat of the Focus and then

                drove away from the complex. No other individuals entered it throughout this

                time.

             c. At 3:28 pm, the blue Ford Focus returned to 4118 Elmont Terrance. This time, it

                backed into a parking spot directly in front of the address, so that its license plate

                                                  20
 Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 22 of 23 PageID #: 23




              was not visible unless you walked between the building and the car. The same

              male previously seen operating the vehicle then exited from the driver’s seat

              about a minute after parking and walked towards the entrance to the apartment.

              Nothing was observed in his hands. However, he appeared to be attempting to

              hold his shirt over his waistline. In your Affiant’s investigative experience, it

              appeared to me that the male was attempting to conceal something tucked into his

              waistline.

       40.    On August 3, 2020, the IMPD Latent Print Unit confirmed through their analysis

that the fingerprints collected from the back of VICTIM 7’s Pontiac Grand Prix on July 28, 2020

belonged to MONTANO.

       41.    In summary, it is your Affiant’s belief that the evidence and statements

accumulated throughout this joint robbery and homicide investigation ultimately uncovered an

ongoing scheme facilitated by CAMPBELL and most often executed by MONTANO. Through

their coordinated efforts, CAMPBELL would hunt for potential victims willing to carry large

amounts of loose US currency on hand as they trustingly travelled to meet who they believed to

be well-intentioned sellers. CAMPBELL would specifically lure them with the enticement of the

sale of an expensive iPhone for a discounted price. He then directed them to locations that were

accessible and comfortable to MONTANO, so that he could forcefully acquire the seeking

buyers’ money at gun point and flee with minimal resistance or detection.

       42.    All of these events transpired within the Southern District of Indiana.




                                                21
 Case 1:20-mj-00686-TAB Document 2 Filed 08/12/20 Page 23 of 23 PageID #: 24




                                           III. CONCLUSION

       43.     Based on the information detailed above, I believe there is probable cause that

CAMPBELL violated four counts of Title 18 United States Code, Section 1951(a)(1), and four

counts of Section 924(c), in that he facilitated and actively participated in three armed robberies

and one attempted armed robbery through online marketplaces between July 19, 2020 and July

28, 2020. I further believe that there is probable cause that MONTANO violated two counts of

Title 18 United States Code, Section 1951(a)(1), and two counts of Section 924(c), in that he

participated in one robbery and one attempted armed robbery facilitated through online

marketplaces between July 20, 2020 and July 28, 2020. Accordingly, I respectfully request the

Court to issue a Criminal Complaint and Arrest Warrants charging the Target Subjects with these

offenses.

                                         FURTHER YOUR AFFIANT SAITH NOT



                                         s/ Leonard P. Rothermich
                                         Leonard P. Rothermich
                                         Special Agent
                                         Federal Bureau of Investigation


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone.




 Dated: August 12, 2020
                                              _______________________________
                                               Tim A. Baker
                                               United States Magistrate Judge
                                               Southern District of Indiana



                                                 22
